 H & M KNITTING MILLS,. INC.361Air Reduction Corporation to engage in a concerted refusal in their course of theiremployment to perform servicesaffecting the Company with an object of forcing orrequiring the Company to assign work to members of Respondent organizationsrather than to its own employees,Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section8(b) (4) (D) of the Act.3.TheRespondents have not complied with the decision and determination ofdispute previously issued by the Board in this controversy.4.The implementation of the procedural steps and the chronology thereof takenwith respect to this controversy does not provide a basis for depriving the Board ofits power of jurisdiction to issue an order in this proceeding.5.Respondent International is responsiblefor the.picketing,which formed a partof the unfair labor practices act violative of Section8(b)(4)(D) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaningof the Act.[Recommendations omitted from publication.]H & M Knitting Mills, Inc., PetitionerandInternational LadiesGarment Workers'Union,AFL-CIO.CaseNo. 2-RM-1042.July 29, 1960SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decisionand Direction of Election issued by theBoard on November 19, 1959, an election by secret ballot was con-ducted on December 11, 1959, under the directionand supervision ofthe Regional Director for the Second Region, among the employeesin the appropriate unit.After the election, the parties were furnishedwith a tally of ballots which showed that of 111 ballots cast, 33 validballots were cast against the Union and 78 ballots were challenged.The Regional Director investigated the challenges and on January29, 1960, issued his report on challenged ballots, in which he recom-mended that the challenges to the ballots of Laura Brighton and VeraClark be sustained, that the challenges to the ballots of RobertEdwards and Verna Brown be overruled, and as to the remaining 74challenged ballots involving the eligibility of economic strikers andtheir replacements, he made findings of fact but no recommendations.Thereafter, the Employer filed timely exceptions to the report.The Board has considered the Regional Director's report on chal-lenged ballots and the Employer's exceptions thereto, and upon theentire record in this case, makes the following findings :The Regional Director found that on March 4, 1959, employees ofthe Employer instituted a strike against the Employer to compel itto. recognize the Union. It also appears that the strike was in prog-ress at the time of the election on December 11, 1959.Of the 78 bal-lots challenged at the election, 46 were cast by alleged strikers, 30 byalleged replacements, and 2 by alleged supervisors.'i The Regional Director recommendedthat the challengesto the ballots of LauraBrighton and Vera Clark be sustained on the groundthat theywere replacements hired128 NLRB No. 49 362DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the strike herein was an economic one.' In our deci-sion inW. Wilton Wood, Inc.,127 NLRB 1675, we held that in theamended Section 9 (c) (3) of the Act, Congress provided that economicstrikers who retained their status as such on the eligibility and electiondates-even though replaced-were eligible to vote in any electionconducted within 12 months of the commencement of the strike.Wealso held that permanent replacements were eligible voters if em-ployed on the eligibility and election dates.The Regional Director's findings herein clearly indicate that 27 ofthe challenged voters, listed in Appendix A attached hereto, wereeconomic strikers on the eligibility and election dates.They alsoestablish that another 28 of the challenged voters, listed in AppendixB attached hereto, were hired during the strike either as permanentreplacements or as permanent new employees and were so employedon the eligibility and election dates.These 55 persons were thereforeeligible voters and the challenges to their ballots are hereby overruled.Among others, the seven employees listed in Appendix C attachedhereto were challenged by the Employer on the ground that they werenot employed at the time the strike began.The investigation showsthat on various dates before the strike, these employees were laid offfor lack of work with the understanding that they would be recalledwhen business improved.Although they had not been recalled priorto the strike, there is a history in the plant of frequent layoffs for lackof work and subsequent recall of employees. It appears that shortlyafter the strike began these laid-off employees were requested byEmployer to return to work. They failed to do so. In these circum-stances, we find that they elected to join the strike and are eligibleto vote as economic strikers.Accordingly, we hereby overrule thechallenges to their ballots.As it appears that striker Frank Sielicki has admittedly obtainedother permanent employment, the challenge to his ballot is herebysustained.Striker Donald Young was challenged by the Employer on theground that during the strike, he was convicted of assault on the picketline.However, subsequent to his conviction and prior to the election,the Employer took no affirmative action to discharge him, but on thecontrary invited him to return to work which he failed to do. Inthese circumstances we find, under our holding inUnion Manufactur-ing Company(101 NLRB 1028) which was reaffirmed in W.WiltonTVood,that he is an eligible striker and overrule the challenge to hisballot.after the eligibility date and that the challenges to the ballots of Robert Edwards andVerna Brown be overruled on the ground that they were not supervisors as allegedAs noexceptions were filed to these recommendations, they are adoptedpro forma2 SeeBrightFoods,126 NLRB 553. H & M KNITTING MILLS, INC.363The Employer challenged Frank Fuller on the ground that hehad quit his employment.The investigation shows that although hewas working on the day of the strike (March 4), about 2 weeks previ-ously he had told the Employer that he intended to quit his job shortlyin order to open a gasoline station.He went out on strike and 11days later signed a 9-monthlease on agasoline station.At that time,he expected to continue the business indefinitely if it provedsuccess-ful.It did not and he gave up the business on November 20.He'now desires to return to work for the Employer upon settlement ofthe strike.For the purposes of the amended Section 9(c) (3), theBoard has decided that self-employment during an economic strike,standing alone, does not establish that the striker has abandoned hisjob with the struck employer.However, in the circumstances of thiscase, we are satisfied that Fuller's self-employment during the strikeconstituted an abandonment of his employment with the Employer.Accordingly, we sustain the challenge to his ballot.3As we have overruled the challenges to 65 ballots, we shall directthat they be opened and counted.There remains unresolved the chal-lenged ballots of the nine persons listed in Appendix D, which wewill later consider only in the event that they are sufficient in numberto affect the results of the election.[The Board directed that the Regional Director for the SecondRegion shall, within 10 days from the date of this Direction, openand count the ballots of Robert Edwards, Verna Brown, and theemployees listed in Appendixes A, B, and C; and serve upon theparties a revised tally of ballots.]3Member Jenkins disagrees with the conclusion that Fuller's self-employment duringthe strike constituted an abandonment of his employment with the EmployerFullercontinued to work until he went out on strikeThat he stated 2 weeks before the strikethat he intended to quit does no alter the undenied. fact that lie was employed on the datethe strike commenced and joined in the strike.Thereafter,he was self-employed, havingleased a gasoline station on a short-term lease.But the Employer wrote him three lettersduring the interim requesting that he return to work and it is clear from the investigationhe desires to return to work for the Employer when the strike is settled In these cir-cumstances,Member Jenkins is of the opinion that the facts fail to establish such a clearand unequivocable intent on the part of Fuller to abandon his job so as to deprive him ofthe right to vote.He would therefore overrule the challenge to his ballot and find himeligibleAPPENDIX ALena AlgerLyda Belle HicksEleanor TaggartDoris BarlettoWinifred RoaRobert FellAmos BelcherWilhelmena Toussaint Leo BrozdowskiDorothy BrownElla Van GordonAnne BelcherVera BuddenhagenHerma WrageAgnes BrittHelen CaseGenevieve EaganRosalina FineThomas ChantLorena O'NeillEdith HoffmanHelen CosticAnnabel YaleEdward NiemanEarl DotyFreda LertoraElda Schleer 364DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BAlicia BonanoJune ShanksDeanna SextonPeggy SnyderRose ReinwaldElsie MerkerHarold ColletteRuth RileyAndrew WitkowskiCatherine DemarcoJeniva E. ConklinGeorge R.MallinsonMarie RosaJeniva I. ConklinCarol BaisleyGladys RoederBeverly HortonDouglas MartinWalter ActonMyrtle Laub8cherRussell D. CorwinHelen O'FeeWilda ValentineDorothy MerkerPhilip GouldLee BiccumWilliam DicksKenneth MallinsonAPPENDIX CLena KentGeorge SchembryHarold ChichesterMaude RooneyAnna ArbutowichHelen OliverJohn PedlockAPPENDIX DElva PorterIveta KellyIdella HornbeckGeorge DenesMartha KentHelen De GroatUrsula KraftHelene UhligMaude C. HigbyAtlanta Biltmore Hotel CorporationandHotel&RestaurantEmployees and Bartenders International Union,AFL-CIO.Case No. 10-CA-4222. July 29, 1960DECISION AND ORDEROn April 1, 1960, Trial Examiner Phil Saunders issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-1Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Bean and Fanning].128 NLRB No. 50.